DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment to the Drawings submitted January 18, 2022 appears to overcome the Objection to the Drawings. Therefore, the Objection to the Drawings is withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on January 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,928,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 21, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a switchable I/O port communicatively coupled to the microcontroller via a switchable communication bus and electrically coupled to the switching device via a switchable power bus, wherein, when the equipment is coupled to the switchable I/O port, the microcontroller is programmed to: determine a target communication protocol used by the equipment.


Note that independent claims 31 and 37 contain the corresponding limitations of claim 21 as shown above; therefore, they are held to contain allowable subject matter by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/J.B.R/Examiner, Art Unit 2184     



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184